DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 08/25/2022. As directed by the amendment: claims 1 and 9 have been amended.  Thus, claims 1-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/25/2022, with respect to the rejections of claims 1 and 9 under USC 102 have been fully considered and are persuasive. The applicant has amended claims 1 and 9 to include the language “wherein at least a part of the first segment and at least a part of the second segment of the distal portion of the elongated member are fixedly coupled to each other along their respective longitudinal sides to form a laminated structure”. The examiner agrees that Voncken et al (US 20180078117 A1) does not explicitly disclose that the segments form a laminated structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voncken et al (US 20180078117 A1) and Goshgarian et al (US 20120136350 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 11-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken et al (US 20180078117 A1), herein referenced to as “Voncken” in view of Goshgarian et al (US 20120136350 A1), herein referenced to as “Goshgarian”.
In regards to claim 1, Voncken discloses: A medical device 1 (see Fig. 3, [0042]) comprising: an elongated member 11 (see Fig. 3, [0042]) having a proximal end proximal end of 11 close to 16, a distal end distal end of 11, and a body portion of 11 between the proximal end and distal end extending between the proximal end proximal end of 11 and the distal end distal end of 11; wherein at least a first portion 21 (see Fig. 3, [0042]) of the elongated member 11 comprises a first segment 15 (see Fig. 3, [0042]) made from a shape-memory material shape memory alloy (material) (see [0042]), and a second segment 18 (see Fig. 3, [0038]) made from a non-shape-memory material (see [0038], incompressible or compressible materials), the first portion 21 being a distal portion see Fig. 3 of the elongated member 11; wherein the at least a part a part of 15 of the first segment 15 and at least part a part of 18 of the second segment 18 of the distal portion see Fig. 3 of the elongated member 11 are fixedly coupled (see [0008] and [0010], the shape memory alloy wire is fixed at two points and the rod is fixed at two points) to each other along their respective longitudinal sides (see Fig. 3, 15 and 18 are fixedly coupled to each on longitudinal side as they are fastened within respective lumens that are longitudinally adjacent thus they are fixedly coupled to each other on the longitudinal side so that neither are displaced away from each other in order for the elongated member to deflect), so that the first segment 15 and the second segment 18 are non-slidable relative to each other (see [0014] and [0041], As 15 and 18 are fixed within 11, they cannot slide within 11, and furthermore cannot slide relative to each. Additionally, it is explicitly required for 18 to be compressed along with the shortening of 15, as the axial tension that is generated in 18 is what is used for catheter to displace back to its original un-bent shape); and wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) to cause the distal portion 21 of the elongated member 11 to bend (see Fig. 3, 21 bending). Voncken does not explicitly teach: to form a laminated structure. 
However, Goshgarian in a similar field of invention teaches a deflectable guide wire device (see Figs. 15A-15C, [0263]-[0264], flexible structure 74 and third flexure zone 44) with a first segment 29 and a second segment 104 that are coupled to each other (see Fig. 15C). Goshgarian further teaches: to form a laminated structure 110 (see [0263]-[0264], carbothane laminate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have the first and second segments to form a laminated structure. Motivation for such can be found in Goshgarian as this allows the surface of the device to be electrically inactive and have the first segment remain the sole means for electrical connectivity (see [0264]). 
In regards to claim 2, the combination of Voncken and Goshgarian teaches: the medical device of claim 1, see 103 rejection above. Voncken further discloses: wherein the first segment 15 is configured to change length (see [0042]) in response to an increase in temperature of the first segment 15 that is above a body temperature (see [0042], difference of temperature, as the device is positioned into the body, the temperature must exceed that of the body temperature so the segment does not bend without direction of the operator).
	In regards to claim 5, the combination of Voncken and Goshgarian teaches: the medical device of claim 1, see 103 rejection above. Voncken further discloses: wherein the elongated member 11 comprises a second portion the portion of 11 that is a darker shade (see Fig. 3, [0042]) proximal to the distal portion 21, and wherein the second portion the proximal second portion is made out of a different material (see [0042], stiffer portion compared to 21 and a different material) than the distal portion 21.
In regards to claim 9, Voncken discloses: A medical device 1 (see Fig. 3, [0042]) comprising: an elongated member 11 (see Fig. 3, [0042]) having a proximal end proximal end of 11 close to 16, a distal end distal end of 11, and a body portion of 11 between the proximal end and distal end extending between the proximal end proximal end of 11 and the distal end distal end of 11; wherein at least a first portion 21 (see Fig. 3, [0042]) of the elongated member 11 comprises a first segment 15 (see Fig. 3, [0042]) and a second segment 18 (see Fig. 3, [0038]), the first portion 21 being a distal portion see Fig. 3 of the elongated member 11; wherein at least a part a part of 15 of the first segment 15 and at least a part a part of 18 of the second segment 18 of the distal portion see Fig. 3 of the elongated member 11 are fixedly attached (see [0008] and [0010], the shape memory alloy wire is fixed at two points and that the rod is fixed at two points) to each other along their respective longitudinal sides (see Fig. 3, 15 and 18 are fixedly attached to each on longitudinal side as they are fastened within respective lumens that are longitudinally adjacent thus they are fixedly attached to each other on the longitudinal side so that neither are displaced away from each other in order for the elongated member to deflect), so that the first segment 15 and the second statement 18 are non-slidable relative to each other (see [0014] and [0041], As 15 and 18 are fixed within 11, they cannot slide within 11, and furthermore cannot slide relative to each. Additionally, it is explicitly required for 18 to be compressed along with the shortening of 15, as the axial tension that is generated in 18 is what is used for catheter to displace back to its original un-bent shape); and wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) in response to a temperature that is above a body temperature (see [0042], difference of temperature, as the device is positioned into the body, the temperature must exceed that of the body temperature so the segment does not bend without direction of the operator), and wherein the second segment 18 is configured to undergo zero length change or less length change compared to the first segment in response to the temperature (see [0038], being made of an incompressible material, the second segment would therefore undergo zero length change in response to temperature). Voncken does not explicitly teach: to form a laminated structure. 
However, Goshgarian in a similar field of invention teaches a deflectable guide wire device (see Figs. 15A-15C, [0263]-[0264], flexible structure 74 and third flexure zone 44) with a first segment 29 and a second segment 104 that are coupled to each other (see Fig. 15C). Goshgarian further teaches: to form a laminated structure 110 (see [0263]-[0264], carbothane laminate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have the first and second segments to form a laminated structure. Motivation for such can be found in Goshgarian as this allows the surface of the device to be electrically inactive and have the first segment remain the sole means for electrical connectivity (see [0264]). 
In regards to claims 7 and 17, the combination of Voncken and Goshgarian teaches: the medical device of claim 1 and 9 respectively, see 103 rejection above. Voncken does not explicitly disclose: further comprising a jacket or slotted tube (will not be examined here as a jacket will be chosen) disposed around at least the distal portion of the elongated member. 
However, Goshgarian in a similar field of invention teaches a medical device (see Fig. 11A-11C) with an elongated member 20 (see Fig. 11A-11C) and a distal portion 32 and 34 (see Fig. 11A-11C) of the elongated member. Goshgarian further teaches: a jacket 60 (see Figs. 11A-11C, [0234]) disposed around at least the distal portion 32 of the elongated member 20. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to further incorporate the teachings of Goshgarian and have a medical device with a jacket disposed around at least the distal portion of the elongated member. Motivation for such can be found in Goshgarian as this jacket or covering can be made from an electrically insulating polymer material or materials, which would prevent nearby tissue from being heated (see [0234]). 
In regards to claims 8 and 18, the combination of Voncken and Goshgarian teaches: the medical device of claim 1 and 9 respectively, see 103 rejection above. Voncken does not explicitly disclose: further comprising a marker coupled of the distal portion of the elongated member. Goshgarian further teaches: comprising a marker radiopaque marker 130 (see Figs. 12A-12C, [0534]) coupled to the distal portion 32 and 34 (see Figs. 12A-12C, [0534], the second flexure zone is 34) of the elongated member 20. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to further incorporate the teachings of Goshgarian and have a medical device comprising a marker coupled of the distal portion of the elongated member. Motivation for such can be found in Goshgarian as the marker can serve as a radiopaque marker to be visualized while the medical device is being guided through vasculature (see [0534]).  
In regards to claim 11, the combination of Voncken and Goshgarian teaches: the medical device of claim 9, see 103 rejection above. Voncken further discloses: wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) to cause the distal portion 21 of the elongated member 11 to bend (see Fig. 3, 21 bending).
	In regards to claim 12, the combination of Voncken and Goshgarian teaches: the medical device of claim 9, see 103 rejection above. Voncken further discloses: wherein the first segment 15 comprises a shape- memory material shape memory alloy (material) (see [0042]), and the second segment 18 comprises a non-shape-memory material (see [0038], incompressible materials).  
	In regards to claim 14, the combination of Voncken and Goshgarian teaches: the medical device of claim 9, see 103 rejection above. Voncken further discloses: wherein the elongated member 11 comprises a second portion proximal the portion of 11 that is a darker shade (see Fig. 3, [0042]) to the distal portion 21, and wherein the second portion the proximal second portion and the distal portion 21 of the elongated member 11 are made from different materials (see [0042], stiffer portion compared to 21 and a different material).
	In regards to claim 19, the combination of Voncken and Goshgarian teaches: a medical treatment system including the medical device of claim 1, see 103 rejection above. Voncken further discloses: the system (see Figs. 1 and 3) further comprising an energy source energy supply (see [0039]) coupled 20 (see Fig. 3, [0039], 20 is wiring that couples the energy supply to the elongated member) to the elongated member 11, wherein the energy source (see [0039]) is configured to deliver a current (see [0039], electrical energy) to the elongated member to increase a temperature of the distal portion 21 of the elongated member 11 (see [0039], temperature rises due to resistive heating).
	In regards to claim 20, the combination of Voncken and Goshgarian teaches: the medical treatment system of claim 19, see 103 rejection above. Voncken further discloses: further comprising a user interface 3 (see Fig. 10, [0052, 0054]) configured to allow a user to adjust the current (regulating the quantity of energy) from the energy source energy supply to affect a20Attorney Docket: 19-046 US1 corresponding change in a curvature of a bending of the distal portion 21 of the elongated member 11 (see [0052], deflection).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Goshgarian, as applied to claims 5 and 14 above, in further view of Wilson (US 5025799 A), herein referenced as “Wilson”.
In regards to claims 6 and 15, the combination of Voncken and Goshgarian teaches the medical device of claim 5 and claim 14 respectively, see 103 rejection above. The combination of Voncken and Goshgarian does not explicitly teach: wherein the second portion is made out of stainless steel or non-shape memory Nitinol (non-shape memory Nitinol will not be examined here as the option of stainless steel will be chosen), and the distal portion is made out of shape-memory Nitinol.
	 However, Wilson in a similar field of invention teaches a medical device (see Figs. 1A-1B) with an elongate device 10 and 14 (see Figs. 1A-1B) a second portion 10 (see Figs. 1A-1B) and a distal portion 14 (see Figs. 1A-1B). Wilson further teaches: wherein the second portion 10 is made out of stainless steel (see col. 4, ll 55-60) and the distal portion 14 is made out of shape-memory (see col. 4, ll 55-62, col. 2, ll 40-43; and Nitinol is a known shape memory material; col. 2, ll 27-40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to incorporate the teachings of Wilson and have a second portion of the elongate member made of stainless steel and the distal portion is made out of shape-memory Nitinol. Motivation for such can be found in Wilson as then only the distal portion will deflect more accurately without unnecessary movement from the second portion (see col. 4, ll 51-67).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Goshgarian, as applied to claims 3 and 10 above, in further view of Hemmer et al (US 5531685 A) herein referenced to as “Hemmer”.
 In regards to claims 3 and 10, the combination of Voncken and Goshgarian teaches the medical device of claim 2 and claim 9 respectively, see 103 rejection above. The combination of Voncken and Goshgarian does not explicitly teach: wherein the temperature is at least ten degrees Fahrenheit above the body temperature. 
However, Hemmer in a similar field of invention teaches a medical device (see Fig. 1) with a first segment 18 (see Fig. 1) which changes in length in response to temperature (see col. 4, ll 40-54). Hemmer further teaches: wherein the temperature is at least ten degrees Fahrenheit above the body temperature (see col. 5, ll 45-55, temperature range of 100 degrees F to 160 degrees F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to incorporate the teachings of Hemmer and have the temperature be between 100 to 160 degrees Fahrenheit, wherein the range incorporates 108.6 degrees Fahrenheit, which is ten degrees Fahrenheit above the body temperature. Motivation for such can be found in Hemmer as this would prevent the first segment from deflecting as soon as it is placed into the body of the patient (see col. 5, ll 57-61). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the temperature of Voncken and Goshgarian as modified by Hemmer to ten degrees Fahrenheit above the body temperature since applicant appears to have placed no criticality on the claimed range (see applicant’s specification [0021] “Optionally, the temperature is at least ten degrees Fahrenheit above the body temperature”, an optional range is not critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside of ranges discloses by the prior art’ a prima facie case of obviousness exists”. Wertheim, In re, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Woodruff, In re, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (1).
Claims 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Goshgarian as evidenced by Fort Wayne Metals accessed vis the wayback machine (https://web.archive.org/web/20190626093912/https://www.fwmetals.com/materials/nitinol/).
In regards to claims 4 and 13, the combination of Voncken and Goshgarian teaches: the medical device of claim 1 and claim 12 respectively, see 103 rejection above. Voncken further discloses wherein the shape-memory material shape memory alloy/material of the first segment 15 comprises shape-memory Nitinol Ni-Ti (see [0040], “shape memory alloy wires are alloys of Ni-Ti”, which is nitinol). 
Voncken does not explicitly disclose: wherein the non-shape-memory material of the second segment comprises non-shape-memory nitinol. 
However, Goshgarian teaches in a similar field of invention a medical device (see Fig. 11A-11C) with an elongated member 20 (see Fig. 11A-11C) and superelastic Nitinol (see [0412]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to further incorporate the teachings of Goshgarian and have the material be superelastic Nitinol. Motivation for such can be found in Goshgarian as superelastic nitinol has elastic traits and thus can exhibit strain but still return to original dimensions to resume a substantially straight delivery configuration (see [0412]). 
Furthermore, Fort Wayne Metals teaches: superelastic nitinol is not shape memory Nitinol (see second paragraph, “There are two primary types of nitinol: superelastic and shape memory”). 
	Therefore, the combination of Voncken and Goshgarian in evidence of Fort Wayne Metals teaches: wherein the non-shape-memory material (Voncken) of the second segment 18 (Voncken) comprises non-shape-memory nitinol (superelastic nitinol, Goshgarian, and Fort Wayne Metals teaches that superelastic nitinol is not shape memory nitinol, therefore superelastic nitinol is a non-shape-memory nitinol). 
	In regards to claim 16, the combination of Voncken and Goshgarian teaches: the medical device of claim 14, see 103 rejection above. Voncken further discloses: and the first segment 15 of the distal portion 21 of the elongated member 11 comprises shape-memory Nitinol Ni-Ti (see [0040], “shape memory alloy wires are alloys of Ni-Ti”, which is nitinol). 
	Voncken does not explicitly disclose: wherein the second portion of the elongated member comprises non-shape-memory nitinol. 
However, Goshgarian teaches in a similar field of invention a medical device (see Fig. 7A-7C) with an elongated member 20 (see Fig. 7A-7C), a second portion 34 (see Fig. 7A-7C) of the elongated member 20 and a distal portion 44 (see Fig. 7A-7C) of the elongated member 20. Goshgarian further teaches wherein the second portion 34 of the elongated member 20 comprises superelastic Nitinol (see [0412]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken and Goshgarian to further incorporate the teachings of Goshgarian and have the second portion of the elongated member comprise superelastic Nitinol. Motivation for such can be found in Goshgarian as superelastic nitinol has elastic traits and thus can exhibit strain but still return to original dimensions to resume a substantially straight delivery configuration (see [0412]).
Furthermore, Fort Wayne Metals teaches: superelastic nitinol is not shape memory Nitinol (see second paragraph, “There are two primary types of nitinol: superelastic and shape memory”). 
	Therefore, the combination of Voncken and Goshgarian in evidence of Fort Wayne Metals teaches: wherein the second portion proximal portion of 11 (Voncken) of the elongated member 11 (Voncken) comprises non-shape-memory nitinol (superelastic nitinol, Goshgarian, and Fort Wayne Metals teaches that superelastic nitinol is not shape memory nitinol, therefore superelastic nitinol is a non-shape-memory nitinol). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771               

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771